Citation Nr: 1039237	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  10-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals, fracture 
right wrist with degenerative joint disease, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2009 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In August 2010, 
the Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  During the hearing, the 
Veteran submitted additional evidence along with a waiver of 
initial RO consideration.  A transcript of the hearing is 
associated with the claim folder.

The issue of entitlement to service connection for a 
stomach disorder as secondary to medications for the 
Veteran's service-connected right wrist disability has 
been raised by the record.  See November 2003 VA 
Examination Report and November 2000 VA Treatment Record.  
This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has reported that he is in receipt of Social Security 
Administration (SSA) disability benefits.  See November 2009 VA 
examination record.  As these records are potentially relevant to 
the matter at hand, they should be requested and, if available, 
associated with the claims file.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Additionally, based on the Veteran's history that his condition 
has worsened since the last examination, the December 2009 VA 
treating physician's recommendation of fusion, and the ambiguous 
findings as to weakness in the November 2009 VA examination 
report, another VA examination should be provided to assess the 
current severity of the Veteran's service-connected right wrist 
disability.  See 
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  Obtain outstanding VA treatment records 
from August 2010 to the present.

3.  Schedule the Veteran for a VA 
examination to assess the current severity 
of his right wrist disability.  The claim 
file must be reviewed in conjunction with 
the examination.  All appropriate tests and 
studies, to include X-rays and an MRI, 
should be conducted.  The examiner should 
document all manifestations of the service-
connected right wrist disability, to 
include any associated limitation of 
motion, neurological deficit, or impairment 
of the hand/fingers, and the examiner is 
requested to describe the surgical scar.  
The examiner is also requested to 
explicitly state whether the right wrist is 
anklylosed or approximates ankylosis due to 
pain, weakness, lack of endurance, 
incoordination, and/or flare-ups of the 
right wrist disability.  All opinions 
expressed must be supported by complete 
rationale.

4.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

